Citation Nr: 0120967	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1974 to March 1976.

In a March 1988 rating decision the regional office (RO) 
denied the veteran's claim for service connection for a 
nervous condition.  The veteran was notified of this 
decision, and he did not appeal.

In October 1996, the veteran submitted a new application for 
entitlement to service connection for a psychiatric 
condition.  An August 1997 RO rating decision denied service 
connection for schizophrenia, paranoid type, claimed as a 
psychiatric condition. The veteran appealed this decision to 
the Board, and the Board found jurisdiction to consider the 
merits of the claim as a new claim on the basis of a newly 
diagnosed disorder.  Ephraim v. Brown, 82 F.3d 399, 401 (Fed. 
Cir. 1996) (holding that a claim based on a new diagnosis 
constituted a new claim not requiring new and material 
evidence to reopen).  In a February 2000 decision the Board 
denied service connection for paranoid schizophrenia on the 
basis that the veteran's claim was not well grounded.

The veteran appealed the February 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a December 2000 Unopposed 
Motion for Remand, the Secretary of Veterans Affairs (VA) 
noted the recent enactment of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(Nov. 9, 2000), which explicitly eliminated the requirement 
that a claimant submit a well grounded claim, and its 
applicability to cases not finally decided on the date of 
enactment.  The Court granted the Secretary's Unopposed 
Motion and vacated the February 2000 Board decision. 
Thereafter, the case was returned to the Board for action 
consistent with the Secretary's motion and the Court's Order.

A review of the record shows that the veteran had also raised 
the issue of entitlement to nonservice-connected pension 
benefits in correspondence dated in April 1988.  Where the 
veteran raises a claim that has not yet been adjudicated, the 
proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  This issue is, accordingly, 
referred to the RO for adjudication in accordance with VA's 
statutory duty to assist claimants.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Records reflect that the veteran's first psychiatric 
hospitalization was shortly after service in November 1978 at 
the State Hospital in Blackfoot, Idaho.  These records are 
not in the claims folder, and they could be relevant.  The 
duty to assist the veteran in the development of facts 
pertinent to his claim for service connection includes 
obtaining all relevant records and to provide him with an 
adequate examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the record does not appear to include the 
veteran's entire personnel file from his time in service.  
These could be useful in verifying the events the veteran 
described as taking place during that period, and therefore, 
an attempt to obtain them should be undertaken.   

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
5103A).  In this case there is competent evidence of current 
schizophrenia.  Records show that the veteran was found to 
have a passive/aggressive personality disorder in service, 
but there is no competent medical opinion as to whether his 
symptoms in service were early manifestations of the current 
schizophrenia, or whether the current schizophrenia is 
related to service in any way.  Therefore, the evidence is 
insufficient to decide the claim, and a new examination is 
necessary.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to prepare a 
detailed list of all sources (VA and non-VA) of 
evaluation and treatment for schizophrenia since 
service.  Names and addresses of the medical 
providers, and dates of evaluations and treatment, 
should be listed.  After obtaining any needed 
release forms from the veteran, the RO should 
directly contact the medical providers and obtain 
copies of the records not already in the file, 
including records of the veteran's treatment 
through the Clark County Jail, and at the State 
Hospital in Blackfoot, Idaho.  The veteran should 
be advised of any records the RO is unable to 
obtain.

2.  The RO should request a copy of the veteran's 
complete service personnel records from the 
National Personnel Records Center, including all 
Article 15 materials and discharge records.

3.  The RO should schedule the veteran for an 
examination to determine the current nature and 
etiology of any psychiatric disability.  
The examiner should review the claims folder, 
including the service medical records and post-
service medical records and should note such review 
in the examination report.  The examiner should 
offer opinions as to:

a.  Whether it is at least as likely as 
not that the veteran has a current 
psychiatric disability related to 
symptoms noted in service.

b.  Whether it is at least as likely as 
not that the veteran's current 
psychiatric disability is a result of the 
veteran's own willful misconduct or abuse 
of alcohol or drugs.

4.  The RO should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO should then 
review the veteran's claim for service connection 
for schizophrenia, taking into consideration 
provisions of 38 C.F.R. § 3.307(d) and 4.127.

5.  If action remains adverse to the veteran, an 
appropriate supplemental statement of the case 
should be sent to him and his representative, and 
they should be afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


